         Case:19-02047-ESL13  Doc#:22 13Filed:08/02/19
                     STANDING CHAPTER                   Entered:08/02/19
                                         TRUSTEE ALEJANDRO               15:46:41
                                                              OLIVERAS RIVERA                                       Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    1 of 3
                                                       TAKEN
                                                      MEETING OF CREDITORS
In re:
                                                                                                                                 33,835
LUIS NORBERTO SOTO                                                      Case No.    19-02047-ESL
                                                        Chapter 13      Attorney Name:       ROBERTO FIGUEROA CARRASQUILLO*

I. Appearances
                                                                            Date & Time:          8/1/2019 9:45:00AM
Debtor                      [ ]Present             [X] Absent
                                                                            [X] R        [ ] NR     LV:
Joint Debtor                [ ]Present             [ ] Absent
                                                                            [X] This is debtor(s) 1 Bankruptcy filing.
Attorney for Debtor        [X] Present             [ ] Absent
                                                                            Creditors:
[ ] Prose
                                                                           Americas Leading Finance- Kiara de Jesus, Esq.
[X] Appearing:       Roberto Figueroa Carrasquillo, Esq.



II. Oath Administered
            [ ] Yes                   [X] No




III. Plan

Date:       07/02/2019          Base:          $11,400.00   Payments 1 made out of 3 due.

Confirmation Hearing Date:            7/3/2019 9:30:00AM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $3,000.00     - $300.00       = $2,700.00

IV. Status of Meeting

[ ] Closed          [X] Not Held         [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[X] M.T.D. to be filed by Trustee: Debtor(s) failed to: [X] Appear: [ ] Commence payments

 [X] Keep payments current [X] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:19-02047-ESL13  Doc#:22 13Filed:08/02/19
                     STANDING CHAPTER                   Entered:08/02/19
                                         TRUSTEE ALEJANDRO               15:46:41
                                                              OLIVERAS RIVERA                                    Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    2 of 3
                                                       TAKEN
                                                MEETING OF CREDITORS
In re:
                                                                                                                              33,835
LUIS NORBERTO SOTO                                                 Case No.    19-02047-ESL
                                                  Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*


                                                                                                             33,835    (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [ ] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
          Case:19-02047-ESL13  Doc#:22 13Filed:08/02/19
                      STANDING CHAPTER                   Entered:08/02/19
                                          TRUSTEE ALEJANDRO               15:46:41
                                                               OLIVERAS RIVERA                                    Desc: Main
                                       Document
                                    REPORT           Page
                                             OF ACTION    3 of 3
                                                        TAKEN
                                                   MEETING OF CREDITORS
In re:
                                                                                                                                33,835
LUIS NORBERTO SOTO                                                    Case No.   19-02047-ESL
                                                     Chapter 13       Attorney Name:     ROBERTO FIGUEROA CARRASQUILLO*

                                                   Trustee's objection to confirmation

                                                     [ ] Objection to Confirmation
                                                     [ ] Oral objection by creditor



This is the third scheduling of the meeting of creditors and it could not be held since debtor was not present.

Counsel stated that he has lost contact with the debtor. Debtor is also in arrears with plan payments and has not

presented evidence of having paid the post-petition DSO payments. Based on the above, trustee will file motion to

dismiss.




1. DOMESTIC SUPPORT OBLIGATION, (Post-petition §1325(a)(8)):

a. Debtor has 2 DSO's both paid directly to recipient and are non-court ordered. He pays Total of $792.56 monthly.

Per Bankruptcy Code, as of the confirmation hearing date, he must file evidence with the court of being current in

the DSO payments that became due post-petition.

b. Debtor to segregate DSO payment: What amount is paid to each DSO claimant.



2. DOES NOT PROVIDE FOR SECURED CREDITOR, §1325(a)(5):

a. Amended poc #1 disclosed post-petition arrears for $3,046.60. Plan does not provide for this post-petition arrears.

Debtor has the total amount of $7,616.50



3. FEASIBILITY, 11 USC §1325 (a)(6):

Debtor(s) has/have 2 months in arrears with the plan payments, $380.00.



4. OTHER:

a. Income evidence missing: from the 60 day prior to filing period: first 3 weeks of February. For the 6-month

period; All.

b. Provide income evidence for commissions based on income commencing May/2019 and car allowance for

$450.00.

The following party(ies) object(s) confirmation:




         s/Miriam Salwen                                                                          Date:     08/01/2019

         Trustee/Presiding Officer                                                                                   (Rev. 05/13)
